EXHIBIT 10.1

 

 

 

SHARKREACH, INC

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------



 

This Employment Agreement for Key Employee (the "Agreement") is made and
effective February 18, 2016 (the "Effective Date"),

 



BETWEEN:

 

Steve A. Smith Jr. (the "Employee"), an individual with his main address at:

 

 

 

 

 

501 S. Esplanade, Suite 101

Redondo Beach, CA 90277

 

 

 

AND:

 

SHARKREACH, INC. (the "Company"), a corporation formerly known as Online
Secretary, Inc., organized and existing under the laws of the State of Nevada,
with its principal office located at:

 

 

 

 

 

205 Pier Ave, Hermosa Beach, California, 90254, United States



 

RECITALS

 



A.

Company is engaged in the business of Media, and maintains its principal office
at 205 Pier Ave, Hermosa Beach, California, 90254, United States

B.

Employee has been engaged and has had a great deal of experience in the
above-designated business.

C.

Employee is willing to be employed by Company, and Company is willing to employ
employee, on the terms, covenants, and conditions set forth in this Agreement.



 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this Agreement, the parties agree as follows:

 

1. EMPLOYMENT; TERM

 

Company will employ Employee and Employee accepts employment upon the terms set
forth below. This Agreement shall commence on the Effective Date and remain in
effect for three years, and shall automatically extend for one-year periods
thereafter unless either party shall provide written notice to the other party
not less than 60 days prior to the end of any such anniversary of its intent not
to renew or unless earlier terminated by Company or by Employee in accordance
with Section 6 below. The period during which Employee is employed by the
Company hereunder shall be referred to herein as the "Term".

 

2. POSITION; DUTIES

 

During the Term, the Employee shall serve as the Chief Executive Officer of the
Company, reporting to the board of directors of the Company (the "Board"). In
such position, the Employee shall have such duties, authority and responsibility
as shall be determined from time to time by the Board, which duties, authority
and responsibility are consistent with the Employee's position. The Employee
shall, at all times during the Term, also serve as a member of the Board. While
employed by Company, Employee agrees to devote Employee's full working time to
the affairs of Company. Employee shall not work as an employee, independent
consultant or agent for another entity, whether or not during the business hours
of Company, without the permission of Company.

 

 Page 1 of 11

 

 

3. PLACE OF PERFORMANCE

 

The principal place of Employee's employment shall be the Company's principal
executive office at the address listed above; provided, that the Employee may be
required to travel on Company business during the Term.

 

4. COMPENSATION

 

a.

Base Salary. The Company shall pay the Employee a monthly base salary of
$16,667.00 in cash when available, or in shares upon agreement with the
Employee. The Base Salary shall further be paid in periodic installments in
accordance with the Company's customary payroll practices, but no less
frequently than monthly (unless paid in shares or by some other arrangement as
mutually-agreed by the parties). For the initial two years following execution
of this agreement, the Employee's base salary shall be reviewed semi-annually by
the 'Compensation Committee' of the Board and the Board may, but shall not be
required to, increase the base salary during the Term. The Employee's annual
base salary, as in effect from time to time, is hereinafter referred to as "Base
Salary."

b.

Annual Bonus. For each fiscal year during the Term, the Employee shall be
eligible to earn an annual bonus (the "Annual Bonus") of up to fifty percent
(50%) of Base Salary, pro-rated for any partial years during the Term, based
upon the achievement of annual performance goals established by the
'Compensation Committee' of the Board. The Annual Bonus will be paid in cash
and/or shares within 60 days after the end of the applicable fiscal year.

c.

Option Awards. In consideration of the Employee entering into this Agreement,
the Company will grant the Employee from the 'Employee Stock Option Plan' an
initial sum of share purchase options of not less than 25% of the overall
options available for grant under the Plan. For as long as the Employee acts in
the role of CEO for the Company, the Employee will be entitled to a sum of stock
options that may be above the minimum but will never be less than 25% of the
available Employee Stock Options.

d.

Employee Benefits. During the Term, the Employee shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, "Employee Benefit
Plans"), on a basis which is no less favorable than is provided to other
similarly situated employees of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans.

e.

Vacation; Paid Time-off. During the Term, the Employee shall be entitled to
fifteen (20) paid vacation days per calendar year (prorated for partial years)
in accordance with the Company's vacation policies, as in effect from time to
time. The Employee shall receive other paid time-off (e.g., holidays, sick time)
in accordance with the Company's policies as such policies may exist from time
to time.

f.

Business Expenses. The Employee shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Employee in connection with the performance of the
Employee's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

   



 Page 2 of 11

 



 

5. INDEMNIFICATION

 

In the event that the Employee is made a party or threatened to be made a party
to any action, suit, or proceeding, whether civil, criminal, administrative or
investigative (a "Proceeding"), other than any Proceeding initiated by the
Employee or the Company related to any contest or dispute between the Employee
and the Company or any of its affiliates with respect to this Agreement or the
Employee's employment hereunder, by reason of the fact that the Employee is or
was a director or officer of the Company, or any affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, the Employee shall be indemnified and held harmless by the
Company to the maximum extent permitted under applicable law and the Company's
bylaws from and against any liabilities, costs, claims and expenses, including
all costs and expenses incurred in defense of any Proceeding (including
attorneys' fees). Costs and expenses incurred by the Employee in defense of such
Proceeding (including attorneys' fees) shall be paid by the Company in advance
of the final disposition of such litigation upon receipt by the Company of: (i)
a written request for payment; (ii) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (iii) an undertaking adequate under applicable law made by or
on behalf of the Employee to repay the amounts so paid if it shall ultimately be
determined that the Employee is not entitled to be indemnified by the Company
under this Agreement. During the Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors' and officers' liability insurance
providing coverage to the Employee on terms that are no less favorable than the
coverage provided to other directors and similarly situated executives of the
Company.

 

6. TERMINATION OF EMPLOYMENT

 

The Term and the Employee's employment hereunder may be terminated by either the
Company or the Employee at any time and for any reason; provided that, unless
otherwise provided herein, either party shall be required to give the other
party at least thirty (30) days advance written notice of any termination of the
Employee's employment. Upon termination of the Employee's employment during the
Employment Term, the Employee shall be entitled to the compensation and benefits
described in this Section 6 and shall have no further rights to any compensation
or any other benefits from the Company or any of its affiliates.

 



a.

For Cause or Without Good Reason.

                              

i.

The Employee's employment hereunder may be terminated by the Company for Cause
or by the Employee without Good Reason. If the Employee's employment is
terminated by the Company for Cause or by the Employee without Good Reason, the
Employee shall be entitled to receive the following (the "Accrued Amounts"): (A)
any accrued but unpaid Base Salary and Commission Payments and accrued but
unused vacation which shall be paid on the pay date immediately following the
Termination Date (as defined below) in accordance with the Company's customary
payroll procedures; (B) any earned but unpaid Annual Bonus with respect to any
completed fiscal year immediately preceding the Termination Date, which shall be
paid on the otherwise applicable payment date; (C) reimbursement for
unreimbursed business expenses properly incurred by the Employee, which shall be
subject to and paid in accordance with the Company's expense reimbursement
policy; and (D) such employee benefits (including equity compensation), if any,
to which the Employee may be entitled under the Company's employee benefit plans
as of the Termination Date.

ii.

For purposes of this Agreement, "Cause" shall mean: (A) the Employee's willful
failure to perform his duties (other than any such failure resulting from
incapacity due to physical or mental illness); (B) the Employee's willful
failure to comply with any valid and legal directive of the Board; (C) the
Employee's willful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, materially injurious to the Company or its
affiliates; (D) the Employee's embezzlement, misappropriation or fraud, whether
or not related to the Employee's employment with the Company; (E) the Employee's
conviction of or plea of guilty or nolo contendere to a crime that constitutes a
felony (or state law equivalent) or a crime that constitutes a misdemeanor
involving moral turpitude, if such felony or other crime is work-related,
materially impairs the Employee's ability to perform services for the Company or
results in material harm to the Company or its affiliates; (F) the Employee's
violation of a material policy of the Company; or (G) the Employee's material
breach of any material obligation under this Agreement.



 



 Page 3 of 11

 



 



For purposes of this provision, no act or failure to act on the part of the
Employee shall be considered "willful" unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of the Company.

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Employee shall have fifteen (15) business days from
the delivery of written notice by the Company within which to cure any acts
constituting Cause.



 



iii.

For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following, in each case during the Employment Term without the Employee's
written consent: (A) a reduction in the Base Salary; (B) any failure by the
Board or a committee thereof to establish reasonable performance goals in any
year during the Term the achievement of which would allow Employee to earn an
Annual Bonus; (C) any material breach by the Company of any material provision
of this Agreement (including any non-payment of the amounts owed to Employee as
compensation under Section 4 above) or any material provision of any other
agreement between the Employee or his affiliate and the Company; (D) the
Company's failure to nominate the Employee for election to the Board and to use
its best efforts to have him elected and re-elected, as applicable; (E) a
material, adverse change in the Employee's title, authority, duties or
responsibilities (other than temporarily while the Employee is physically or
mentally incapacitated or as required by applicable law); (F) a material adverse
change in the reporting structure applicable to the Employee; or (G) the Company
relocates Employee's principal place of employment (as described above) by more
than thirty (30) miles.

 

 

The Employee cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 15 days of the date he
becomes aware of the initial existence of such grounds and the Company has had
at least 15 days from the date on which such notice is provided to cure such
circumstances. If the Employee does not terminate his employment for Good Reason
within 60 days after the first occurrence of the applicable grounds, then the
Employee will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.



   

 Page 4 of 11

 

 



b.

Non-Renewal by the Company, Without Cause, or for Good Reason. The Term and the
Employee's employment hereunder may be terminated by the Employee for Good
Reason or by the Company without Cause or on account of the Company's written
notice of its intention not to renew the Agreement in accordance with Section 1.
In the event of such termination, the Employee shall be entitled to receive the
Accrued Amounts and, subject to the Employee's compliance with Sections 8
through 12 of this Agreement and his execution of a release of claims in favor
of the Company, its affiliates and their respective officers and directors in a
form reasonably satisfactory to the Employee (the "Release") and such Release
becoming effective within 21 days following the Termination Date (such 21-day
period, the "Release Execution Period"), the Employee shall be entitled to
receive the following (the "Severance Amounts"):

                                  

i.

Continued Base Salary following the Termination Date for the greater of (A) 12
months and (B) the unexpired portion of the then-current Term period, payable in
equal installments in accordance with the Company's normal payroll practices,
but no less frequently than monthly, which shall commence within 15 days
following the Termination Date.

ii.

A pro-rated portion of the Annual Bonus (subject to meeting performance
criteria), if any, that the Employee would have earned for the fiscal year in
which the Termination Date occurs.

iii.

If the Employee timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall reimburse the Employee for the monthly COBRA premium paid by the
Employee for himself and his dependents. Such reimbursement shall be paid to the
Employee on the first day of the month immediately following the month in which
the Employee timely remits the premium payment. The Employee shall be eligible
to receive such reimbursement until the earliest of: (i) the eighteen-month
anniversary of the Termination Date; (ii) the date the Employee is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which the
Employee receives substantially similar coverage from another employer or other
source.

 





c.

Death or Disability. Employee's employment and the Term shall terminate
automatically upon the Employee's death, and the Company may terminate
Employee's employment and the Term on account of the Employee's Disability. Upon
any such termination, the Employee (or the Employee's estate and/or
beneficiaries, as the case may be) shall be entitled to receive the following:
(i) the Accrued Amounts, (ii) the amounts or items described in Section 6(b)(ii)
and (iv) above, and (iii) if such termination is due to disability, then the
COBRA continuation coverage described in Section 6(b)(iii) above.

 

 

For purposes of this Agreement, "Disability" shall mean the Employee's
inability, due to physical or mental incapacity, as conclusively determined by a
qualified independent physician mutually agreeable to the Company and the
Employee (or the Employee's representative), to substantially perform his duties
and responsibilities under this Agreement without reasonable accommodation, for
one hundred eighty (180) days out of any three hundred sixty-five (365) day
period or one hundred twenty (120) consecutive days. Notwithstanding the
foregoing, the Employee is entitled to receive any long-term disability benefits
under the Company's long-term disability plan, as may be in effect from time to
time.

  





d.

Change in Control Termination.

                     

i.

Notwithstanding any other provision contained herein, if the Employee's
employment hereunder is terminated by the Employee for Good Reason or by the
Company (or its successor) on account of its written notice of its intention not
to renew the Agreement in accordance with Section 1 or without Cause (other than
on account of the Employee's death or Disability), in each case within
twenty-four (24) months following a Change in Control (as defined below), the
Employee shall be entitled to receive the Accrued Amounts and subject to the
Employee's compliance with Sections 8 through 12 of this Agreement and his
execution of a Release which becomes effective within 21 days following the
Termination Date, the Employee shall be entitled to receive the following: (A)
the Accrued Amounts; and (B) the Severance Amounts.

ii.

For purposes of this Agreement, "Change in Control" shall mean the occurrence of
any of the following after the Effective Date: (A) one person (or more than one
person acting as a group) acquires ownership of stock of the Company that,
together with the stock held by such person or group, constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company; (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or (C)
the sale of all or substantially all of the Company's assets.



 

 Page 5 of 11

 

  



e.

Notice of Termination. Any termination of the Employee's employment hereunder by
the Company or by the Employee during the Term (other than termination on
account of the Employee's death) shall be communicated by written notice of
termination ("Notice of Termination") to the other party hereto. The Notice of
Termination shall specify: (i) the applicable termination provision of this
Agreement being relied upon by such notifying party; (ii) to the extent
applicable, the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated; and
(iii) the applicable Termination Date.

f.

Termination Date. The Employee's "Termination Date" shall be: (i) if the
Employee's employment hereunder terminates on account of the Employee's death,
the date of the Employee's death; (ii) if the Employee's employment hereunder is
terminated on account of the Employee's Disability, the date that it is
determined that the Employee has a Disability; (iii) If the Company terminates
the Employee's employment hereunder for Cause, the date the Notice of
Termination is delivered to the Employee; (iv) if the Company terminates the
Employee's employment hereunder without Cause, the date specified in the Notice
of Termination, which shall be no less than 15 days following the date on which
the Notice of Termination is delivered; (v) if the Employee terminates his
employment hereunder with or without Good Reason, the date specified in the
Employee's Notice of Termination, which shall be no less than 15 days following
the date on which the Notice of Termination is delivered; and (vi) if the
Employee's employment hereunder terminates because either party provides notice
of non-renewal pursuant to any anniversary date pursuant to Section 1, then such
anniversary date. Notwithstanding anything contained herein, the Termination
Date shall not occur until the date on which the Employee incurs a "separation
from service" within the meaning of Section 409A.

g.

Mitigation. In no event shall the Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement and except as provided
herein, any amounts payable pursuant to this Section 6 shall not be reduced by
compensation the Employee earns on account of employment with another employer.

h.

Section 280G. If any of the payments or benefits received or to be received by
the Employee (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Employee's termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the "280G Payments") constitute "parachute payments" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
will be subject to the excise tax imposed under Section 4999 of the Code (the
"Excise Tax"), the Company shall pay to the Employee, no later than the time
such Excise Tax is required to be paid by the Employee or withheld by the
Company, an additional amount equal to the sum of the Excise Tax payable by the
Employee, plus the amount necessary to put the Employee in the same after-tax
position (taking into account any and all applicable federal, state and local
excise, income or other taxes at the highest applicable rates on such 280G
Payments and on any payments under this Section 5.9 or otherwise) as if no
Excise Tax had been imposed.



 

 Page 6 of 11

 

 

7. COOPERATION

 

The parties agree that certain matters in which the Employee will be involved
during the Employment Term may necessitate the Employee's cooperation in the
future. Accordingly, following the termination of the Employee's employment for
any reason, to the extent reasonably requested by the Board, the Employee shall
cooperate with the Company in connection with matters arising out of the
Employee's service to the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of the Employee's other activities.
The Company shall reimburse the Employee for reasonable expenses incurred in
connection with such cooperation.

 

8. CONFIDENTIALITY

 

Employee recognizes and acknowledges that the software systems, including
specifications, programs and documentation, the methods and data which Company
owns, plans or develops, whether for its own use or for use by its clients,
developments, designs, inventions and improvements, trade secrets and works of
authorship are confidential and are the property of Company. Employee also
recognizes that Company's customer lists, supplier lists, proposals and
procedures are confidential and are the property of Company. Employee further
recognizes and acknowledges that in order to enable Company to perform services
for its clients, those clients may furnish to Company confidential information
concerning their business affairs, property, methods of operation or other data;
that the goodwill afforded to Company depends upon, among other things, Company
and its employees keeping such services and information confidential. All of
these materials and information including that relating to Company's systems and
Company's clients, will be referred to below as "Proprietary Information."

 

9. NON-DISCLOSURE

 

Employee agrees that, except as directed by Company, and in the ordinary course
of Company's business, Employee will not at any time, whether during or after
Employee's employment with Company, disclose to any person or use, directly or
indirectly, for Employee's own benefit or the benefit of others, any Proprietary
Information, or permit any person to examine or make copies of any documents
which may contain or is derived from Proprietary Information, whether prepared
by Employee or otherwise coming into Employee's possession or control. Employee
agrees that the provisions of this paragraph shall survive the termination of
this Agreement and Employee's employment by Company.

 

10. POSSESSION

 

Employee agrees that upon request by Company, and in any event upon termination
of Employee's employment, Employee shall then over to Company all documents,
papers or other material in Employee's possession or under Employee's control
which may contain or be derived from Proprietary Information, together with all
documents, notes or Employee's work products which are connected with or derived
from Employee's services to Company and all copies of software obtained from
Company shall be either returned to Company or, as appropriate, permanently
deleted. Upon termination of Employee's employment with Company, Employee agrees
to pay in full any amount owed Company, including but not limited to monies used
to purchase computer hardware. The return of any computer hardware purchased by
Employee will not be accepted in lieu of such payment.

 

11. OWNERSHIP

 

Employee hereby assigns and agrees to assign to Company or its subsidiaries or
affiliates, as appropriate, its successors, assigns or nominees, Employee's
entire right, title and interest in any developments, designs, patents,
inventions and improvements, trade secrets, trademarks, copyrightable subject
matter or proprietary information which Employee has made or conceived, or may
make or conceive, either solely or jointly with others, while providing services
to Company, or with the use of the time, material or facilities of Company or
relating to any actual or anticipated business, research, development, product,
service or activity of Company known to Employee while employed at Company, or
suggested by or resulting from any task assigned to Employee or work performed
by Employee for or on behalf of Company, whether or not such work was performed
prior to the date of this Agreement.

 



 Page 7 of 11

 



 

It is further agreed, that without charge to Company, but at its expense,
Employee will execute and deliver all such further documents as may be
necessary, including original applications and applications for renewal,
extension or reissue of such patents, trademark registrations or copyright
registrations, in any and all countries, to vest title thereto in Company, its
successors, assigns or nominees.

 

In accordance with California Labor Code Section 2872, Company hereby notifies
Employee that Employee's assignment agreement under this Section 11 does not
require Employee to assign to Company any invention for which no equipment,
supplies, facility, or trade secret information of Company was used and that was
developed entirely on Employee's own time, and does not relate to the business
of Company or to Company's actual or demonstrably anticipated research or
development, or does not result from any work performed by Employee for Company.

 

Following is the text of California Labor Code Section 2870:

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

12. NON-COMPETITION

 

Employee agrees that because of the confidential and sensitive nature of the
Proprietary Information and because the use of, or even the appearance of the
use of, the Proprietary Information in certain circumstances may cause
irreparable damage to Company and its reputation, or to clients of Company,
Employee shall not, until the expiration of 6 months after the date on which
Employee's employment with Company terminates for any reason, engage, directly
or indirectly, or through any corporation or associates in any business,
enterprise or employment which directly solicits business, performs services or
delivers goods that are competitive to those of Company to any customer or
prospect of Company. Company and Employee agree that this covenant is fair and
reasonable; however, in the event that a court should decline to enforce these
provisions, Employee and Company agree that the provisions should be modified to
restrict Employee's competition with Company to the maximum extent enforceable,
but in no event will the covenants be interpreted as more restrictive to
Employee.

  



 Page 8 of 11

 



 

13. INJUNCTIVE RELIEF

 

Employee acknowledges that disclosure of any Proprietary Information by Employee
or breach by Employee of any of the covenants not to compete will give rise to
irreparable injury to Company, or clients of Company. Employee also agrees that
this injury to Company, or clients of Company, would be inadequately compensated
in money damages alone. Accordingly, Company or, where appropriate the client of
Company, may seek and obtain injunctive relief against the breach, or threatened
breach, of the disclosure of any Proprietary Information by Employee, or breach
by Employee of any of the covenants not to compete, in addition to any other
legal remedies which may be available. Company further acknowledges that the
enforcement of a remedy hereunder by way of injunction would not prevent
Employee from earning a reasonable livelihood since Employee's experience and
capabilities would be such that in the event that Employee's employment with
Company terminates for any reason, Employee will be able to obtain employment in
business activities which are not restricted by this Agreement.

 

14. GENERAL

 

a.

Entire Agreement. This Agreement contains the entire understanding between
Company and Employee relating to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties with respect to such subject matter.

 b.

Governing Law, Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of California without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of California, county of Los Angeles. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 c.

Successors and Assigns. This Agreement is personal to the Employee and shall not
be assigned by the Employee. Any purported assignment by the Employee shall be
null and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company. This Agreement shall inure to the benefit of
the Company and permitted successors and assigns.

 d.

Amendment, Modification, Waiver. This Agreement may not be amended or modified
except pursuant to a written agreement executed by each party hereto. No waiver
by any party of any provision of this Agreement shall be enforceable against
such party unless such waiver is in writing and has been executed by such party.

 e.

Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement,
and all signatures need not appear on any one counterpart. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in portable document format or any similar format, shall be
treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.



 



 Page 9 of 11

 

   



f.

Section 409A. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Any tax gross-up payments provided under this Agreement
shall be paid to the Employee on or before December 31 of the calendar year
immediately following the calendar year in which the Employee remits the related
taxes.

 g.

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be (a) delivered by messenger, (b) delivered by a
recognized overnight courier service, (c) sent by registered or certified mail
(postage prepaid, return receipt requested) or (d) sent by facsimile
communication (with a copy thereof delivered in accordance with clause (a), (b)
or (c) of this Section 14(g)) to the parties at their respective addresses set
forth in the preamble hereto, or to such other persons or at such other
addresses as shall be furnished by like notice to the other party, and such
notice or other communication shall be deemed to have been given or made as of
the date so delivered or received.

 h.

Withholding. The Company shall have the right to withhold from any amount
payable hereunder any federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 i.

Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

   



 Page 10 of 11

 

 

In witness hereof, each party to this Agreement has caused it to be executed on
the date indicated above. 

 

EMPLOYEE:

 

 

 COMPANY:

 

 

 

 

 

 

 

 

 

SHARKREACH, INC.

 

 

 

 

 

 

/s/ Steve Smith

 

 

/s/ Steve Smith

 

Authorized Signature  

 

 

Authorized Signature

 

 

 

 

 

 

 

CEO

 

Print Name and Title  

 

 

Print Name and Title

 



 

 

  Page 11 of 11

--------------------------------------------------------------------------------



 

 